The first assignment of error urged in the brief of the defendant, and the only one necessary to be considered, complains of the overruling of his demurrer to the petition of the plaintiff, and in support of this assignment it is urged by defendant that the petition does not show that the plaintiff was entitled to the possession of the building the value of which is sought to be recovered at the time of the alleged conversion by the defendant.
In order for the plaintiff to recover in an action of trover, it is necessary for him to allege and prove that he was entitled to the possession of the converted property at the time of its conversion. Aylesbury Mer. Co. v. Fitch,22 Okla. 475, 99 P. 1089, 23 L. R. A. (N. S.) 573; Phelps, Dodge  
Palmer Co. v. Halsell-Frazier Co., 11 Okla. 1, 65 P. 340; Bank of Commerce v. Gaskill, 44 Okla. 728, 145 P. 1131; McCracken v. Cline, 55 Okla. 37, 154 P. 1174. It is further urged on behalf of defendant that the allegations of the petition are not sufficient to show that there were reasonable grounds for the plaintiff to deem himself insecure, and therefore declare the conditions of the mortgage broken and take possession of the property. We think, perhaps, that this objection is not well taken, as the petition contains allegations showing that the building was being torn to pieces at the time plaintiff appeared upon the ground.
There is, however, a more serious objection to the sufficiency of the petition. The law presumes that a building located upon a tract of land is a part of the land it occupies, and is therefore real property. This presumption may, however, be rebutted by showing that the building, in fact, was personal property, and not part of the realty.
In an action in trover for the conversion of a building situated upon a tract of land, it is necessary that a state of facts should be specifically averred that will clearly show that such building is personal property, and that plaintiff has a right to maintain the action. Bridges v. Thomas, 8 Okla. 620,58 P. 955. It was therefore necessary for the petition of plaintiff to allege a state of facts showing that the building, for the conversion of which damages are sought, at the time of the alleged conversion was in fact personal property, and that plain tiff at the time of such conversion was entitled to the possession thereof.
In the instant case it is alleged that the building was erected by the mortgagor of plaintiff under a lease which provided that such building might be removed at the expiration of the term, provided that the rent for the whole time as specified in that lease *Page 86 
had been paid. It therefore sufficiently appears from the petition that at the time of the erection of the building it was the intention of the lessor and lessee that such building should remain personal property upon certain conditions, and it is alleged in the petition that payment of the rent specified for the full time of the lease had become made. However, this lease had expired more than four years before the plaintiff acquired any rights in said building by virtue of his chattel mortgage. After the expiration of this lease the district court of Comanche county by its decree made a new lease for the parties in in which reference is made to the building situated upon said lot, except that the court in its findings of fact finds that the plaintiff therein. Tucker, was the owner of the building situated thereon. Tucker remained in possession of the lot under this lease decreed by the court. There being no provision in this lease with reference to the building on the lot, such rights as Tucker had in the building must rest upon the original lease made between Tucker   Powell and the defendant.
We think it is clear that Tucker's right under the lease arising by operation of the decree of the court would be subject to the same condition and limitations with reference to the character of the building on the lot, as to being personalty or realty, as were provided in the original lease. Tucker's right to claim the building as his personal property under the original lease was conditioned upon his removal thereof at the termination of the lease, and also upon his payment of the rents provided for in said lease. While it is alleged that he paid the rents provided for said lease, it is not alleged that the building was removed therefrom at the termination of the lease, nor was it so removed. Neither is it alleged that the rents accruing under the terms of the lease decreed by the court have been paid or tendered to the defendant. It is alleged in the petition that Tucker had sold and transferred all of his right, title, and interest in the building to one J.A. Harrold, who had gone into open and notorious possession thereof and was attempting to remove it. It therefore appears that Tucker has parted with his interest in said building, and it further appears that he thereby abandoned his lease upon said lot. It is therefore apparent that no attempt was made to remove this building either at the termination of Tucker's tenancy under the first lease or before the termination of his tenancy of the lease decreed by the court. So that the allegation contained in the petition that this building was a trade fixture cannot aid the plaintiff for the reason that the facts alleged do not bring plaintiff within the exception contained in section 6749, Rev. Laws 1910. Said section is as follows:
"'Sec. 6749. When a person affixes his property to the land of another without an agreement permitting him to remove it, the thing affixed belongs to the owner of the land, unless he chooses to require or permit the former to remove it: Provided, that a tenant may remove from the demised premises at any time during the continuance of his term any thing affixed thereto for the purpose of trade, manufacture, ornament or domestic use, if the removal can be effected without injury to the premises, unless the thing has, by the manner in which it is affixed, become an integral part of the premises."
An examination of this section makes it clear that the provisions thereof are not applicable to the facts pleaded in the instant case. In the first place, the building was not affixed to the land of defendant without an agreement permitting its removal, for such agreement is pleaded by the plaintiff.
"A special agreement between landlord and tenant regarding fixtures supersedes the general rules of law regulating their mutual rights and obligations." 11 Rawle C. L. 1070.
Nor does it appear that the building was removed or attempted to be removed during the term of the lease.
The authorities are not in harmony upon the right of a tenant to remove fixtures erected upon the land of the landlord under an agreement to be premitted to remove, or under the right to remove implied by law, where such tenant has continued in possession under a new lease which makes no reference to his right to remove. The weight of authorities numerically is in favor of the rule that, where a tenant who erects fixtures upon real estate during the term of a lease, which he has the right to remove, either by the terms of the lease or by operation of law, before the termination of the lease, enters into a new lease for the same premises without contracting for the right to remove such fixtures he thereby loses the right of removal which he had under the first lease, and such fixtures become a part of the realty. There are a number of well-considered cases which hold to the contrary doctrine and announce the rule to be that the right of removal is not lost because of failure to provide in a new lease for such removal, and that the tenant may remove such fixtures under the provisions which gave him the right of removal in the original lease. For the purpose of determining the instant case we do not deem it necessary to decide which one of these rules we should follow, as, assuming the rule most favorable to the tenant, in the *Page 87 
instant case his right to remove this building must rest upon and be subject to the same conditions that were imposed upon his right or removal under the terms of the first lease. The character of the building was fixed by the terms of this lease. If the tenant complied with the two conditions provided therein, it was personalty. Upon a failure to comply therewith it became realty. The character of the building, having been thus fixed, could only be changed by agreement between the parties, and no such agreement appears.
It seems that counsel for plaintiff in preparing his petition assumed that the only condition imposed upon the right of removal was the payment of the rents accruing under the first lease, and that the right of removal could be claimed under the lease decreed by the court without regard to the obligation of the tenant to pay rent thereunder. We cannot agree with this position of counsel for plaintiff. If the right of removal is to be translated from the first lease into the new lease created by the court, there must also be translated with it the condition for the payment of the rents accrued and accruing under the terms of the court-created lease; for we cannot say, because the tenant under the terms of the first lease had a right to remove the building erected by him upon the termination of the lease upon the condition of paying the rents provided for in the lease, that, upon the execution of a new lease which makes no reference to the buildings or their removal, such right of removal continued in the tenant for more than four years after the expiration of the lease which gave it without any corresponding obligation upon the tenant to pay the rents provided for in the second lease.
The tenant, Tucker, could convey by his chattel mortgage no greater rights to the plaintiff than he himself had and, if, as we have concluded, Tucker had no right to remove this building without the payment of the rents provided for in the second lease, he could convey no such right to the plaintiff. In the case of Hughes v. Kershow, 42 Colo. 210, 93 P. 1116, 15 L. R. A. (N. S.) 723, it is said by the Supreme Court of Colorado, in construing a lease which stipulated that any improvements erected upon the premises by the lease should belong to him, and that he might remove the same during the 60 days last preceding the expiration of the lease, provided he has paid all rents, taxes, and assessments agreed to be paid by him:
"It is not necessary, for the purposes of this case, to consider the sufficiency of a lien thus created; for, assuming that this lien was valid and binding as between the parties, it could only extend to the interest held by Hughes in the property. And when, for any reason, this interest legally terminated, plaintiffs lien thereon also terminated. Hence as above observed, if Hughes allowed the period fixed in the lease to expire without payment of rents, taxes, and assessments and removal of the structure from the lots, as therein provided, the building became a part of the realty; that is to say, the inchoate right or claim of his lessors thereto ripened into complete ownership, and title vested in them. 'It is hardly necessary to add that the plaintiffs can claim no better title to the property in controversy than that which was vested in the tenant under whom they claimed as mortgagees. When the mortgage was made, the building and machine were fixtures annexed to the realty of the defendant by his tenant, and which the defendant had then the inchoate right to claim as part of the freehold, if not reasonably disannexed before the term was ended. Talbot v. Whipple, 14 Allen[Mass.] 177.' "
The case last cited very nearly approaches the facts pleaded in the instant case. Except that the specific time of 60 days prior to the termination of the lease was fixed in that case for the removal of the building, it is on all fours with the case at bar. It was therefore necessary for the plaintiff in pleading his case to allege facts not only showing the intention of the parties at the time the building was erected that it should be the personal property of the tenant, but also that it still remained personal property at the time of the beginning of this action. It was also necessary for the pleader to state facts showing that all the conditions which prevented this building becoming a part of the realty to which it was affixed had been complied with, and that the plaintiffs were entitled to the possession thereof and entitled to remove it.
We do not think the petition sufficiently states such facts. It is not alleged anywhere in the petition that the rents accrued and accruing under the terms of the lease under which Tucker held the lot had been paid or have been tendered to the defendant. The petition therefore fails to state facts which showed him to be entitled to the possession of the building. The demurrer should have been sustained as well as the objection to the introduction of evidence.
The trial court seems to have taken this view of the rights of the parties to this action also; for he instructed the jury to the effect that, if they found for the plaintiff, it having been agreed that $1.800 was due and unpaid as rents upon said premises, their verdict should be for the difference between *Page 88 
$1,800 and the value of the property if they found that the value of the property exceeded $1,800, their verdict in no event to be for more than the amount sued for. It therefore seems that the trial court was of the opinion that the defendant was entitled to be paid the rents due him before the plaintiff could recover anything out of the value of the building. Since the defendant had no lien for his rents, this instruction must have been based upon the theory that payment of the rents was a condition precedent to the removal of the building.
It may be urged that this instruction cures the error committed by the trial court in refusing to sustain the defendant's demurrer. We do not think so. The instruction was given over the objection and exception of the defendant, and we think the defendant was prejudiced by being compelled to answer the petition of plaintiff and being adjudged by the court and jury to take the building and pay the plaintiff the value thereof found by the jury, less the amount agreed to be due him for rent. Had the proper procedure been followed in the instant case and had the rents to which the defendant was entitled been tendered him at the time demand was made for the building, the defendant could have elected to take his money and turn over the building to the plaintiff. Instead, he was, as the result showed, forced to either surrender the building and lose the rents to which he was entitled or contest this lawsuit and take the building at the value fixed by the jury. We therefore conclude that the trial court committed prejudicial error in overruling the demurrer of the defendant and in overruling the objection of the defendant to the introduction of evidence under the petition.
The judgment of the trial court should be reversed and this cause remanded, with instructions to the trial court to sustain the demurrer to the petition of the plaintiff.
By the Court: It is so ordered.